— In a proceeding pursuant to section 475 of the Judiciary Law, inter alia, to establish an attorney’s lien, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered December 12, 1978, which fixed the petitioner’s lien in the amount of $28,700, without interest, and declined to award a personal judgment in petitioner’s favor in the amount of the lien. Judgment modified, on the law, by deleting therefrom the provision that interest is not allowed and substituting therefor a provision granting interest from November 24, 1976. As so modified, judgment affirmed, without costs or disbursements (see Brent v Keesler, 32 Ád2d 804, 805; Neimark v Martin, 7 AD2d 934, 935). Damiani, J. P., Rabin, Gulotta and Cohalan, JJ., concur.